 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT TACOMA

 6   MATTHEW GANTT,
                                                         Case No. C19-5352 RBL-TLF
 7                           Plaintiff,
            v.                                           ORDER GRANTING LEAVE TO
 8                                                       AMEND
     JANET RHOTON,
 9
                             Defendants.
10

11          Plaintiff Matthew Gantt, proceeding pro se and in forma pauperis in this § 1983

12   action, previously filed an amended complaint to incorporate more defendants. Dkt. 51.

13   Plaintiff now brings a “motion to modify” his complaint to correct his mental condition to

14   major depressive disorder with “psychotic features” and to append evidence to the

15   complaint. Dkt. 68. The Court construes this to be a second motion for leave to amend.

16          The Court must freely grant a pro se plaintiff leave to amend his complaint.

17   Federal R. of Civ. P. 15(a); see Sharkey v. O’Neal, 778 F.3d 767, 774 (9th Cir. 2015).

18   Yet plaintiff cannot amend his complaint by filing mere addendums or corrections. A

19   proposed amended complaint must be self-contained or incorporate any externally

20   alleged facts by reference; any cause of action alleged in the original complaint that is

21   not alleged in the amended complaint is waived. Forsyth v. Humana, Inc., 114 F.3d

22   1467, 1474 (9th Cir. 1997), overruled in part on other grounds, Lacey v. Maricopa Cnty.,

23   693 F.3d 896 (9th Cir. 2012).

24

25

     ORDER GRANTING LEAVE TO AMEND - 1
 1          Plaintiff is directed to file a second amended complaint on or before March 2,

 2   2020, which shall, like the first amended complaint, include all of plaintiff’s claims

 3   against all intended defendants, all the facts connecting defendants’ conduct to

 4   plaintiff’s medical claim, and any other relevant facts or allegations of violations of

 5   plaintiff’s constitutional rights. It must be legibly rewritten or retyped in its entirety and

 6   contain the same case number. Any independent documents must be attached and

 7   expressly incorporated into the amended complaint – this can be accomplished by

 8   listing any such documents and making a statement in the amended complaint that

 9   those specific attached documents are incorporated by reference.

10          The Court will screen the amended complaint to determine whether it states a

11   claim for relief cognizable under 42 U.S.C. § 1983. If the amended complaint is not

12   timely filed or fails to adequately address the issues raised herein, the undersigned will

13   recommend dismissal of this action as frivolous under 28 U.S.C. § 1915, and the

14   dismissal will count as a “strike” under 28 U.S.C. § 1915(g). Plaintiff should be aware

15   that a prisoner who brings three or more civil actions or appeals that are dismissed on

16   the grounds that they are legally frivolous, malicious, or fail to state a claim, will be

17   precluded from bringing any other civil action or appeal in forma pauperis, “unless the

18   prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

19

20

21

22

23

24

25

     ORDER GRANTING LEAVE TO AMEND - 2
 1          The Court will therefore grant plaintiff’s motion for leave to amend. The Clerk is

 2   directed to send Plaintiff the appropriate forms for filing a 42 U.S.C. § 1983 civil rights

 3   complaint and for service, a copy of this Order and the Pro Se Information Sheet.

 4
            Dated this 31st day of January, 2020.
 5

 6

 7
                                                       A
 8                                                     Theresa L. Fricke
                                                       United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER GRANTING LEAVE TO AMEND - 3
